 1
     THOMAS A. JOHNSON, #119203
 2   Kristy M. Horton, #271250
     Law Office of Thomas A. Johnson
 3
     400 Capitol Mall, Suite 2560
 4   Sacramento, California 95814
     Telephone: (916) 422-4022
 5
                           IN THE UNITED STATES DISTRICT COURT
 6
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8                                                  )
 9   UNITED STATES OF AMERICA,                      )   Case No.: 2:17-cr-00238-TLN
                                                    )
10                 Plaintiff,                       )   DEFENDANT’S STIPULATION AND
            v.                                      )   ORDER FOR CONTINUANCE OF J&S
11                                                  )
     STEVE SUBAL SMITH,                             )   Date: May 30, 2019
12                                                  )   Time: 9:30 a.m.
13                 Defendant.                       )   Judge: Hon. Troy L. Nunley
                                                    )
14
15
            IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
16
     Judgment and Sentencing scheduled for May 30, 2019, is continued to August 1, 2019, at
17
     9:30 a.m. in the same courtroom. The continuance is being made because defense
18
     counsel is anticipated to be in a federal trial on May 30, 2019 and is unavailable. The
19
     PSR schedule is to be amended as follows:
20
     Judgment and Sentencing date:                              August 1, 2019
21
22   Reply or Statement                                         July 25, 2019

23   Motion for Correction of the Pre-Sentence
     Report shall be filed with the court and                   July 18, 2019
24
     served on the Probation Officer and opposing
25   counsel no later than:

26   The Pre-Sentence Report shall be filed with
     the court and disclosed to counsel no later                July 11, 2019
27
     than:
28


                                                                                               1
     Counsel’s written objections to the Pre-
 1
     Sentence Report shall be delivered to the             June 27, 2019
 2   Probation Officer and opposing counsel
     no later than:
 3
 4
     IT IS SO STIPULATED.
 5
 6   DATED: April 18, 2019                           By:   /s/ Thomas A. Johnson
                                                           THOMAS A. JOHNSON
 7                                                         Attorney for Steve Subal Smith
 8
     DATED: April 18, 2019                                 MCGREGOR W. SCOTT
 9                                                         United States Attorney
10                                                   By:   /s/ Rosanne Rust
                                                           ROSANNE RUST
11                                                         Assistant United States Attorney
12
                                                 ORDER
13
            IT IS SO ORDERED.
14
     DATED: April 18, 2019
15
16                                                          Troy L. Nunley
                                                            United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                              2
